Citation Nr: 0620207	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
August 1967, and from May 1972 to September 1977.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina which denied the veteran's 
claim to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).  In April 2005, the Board, 
after finding that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for PTSD, remanded the case to the RO so 
that additional development of the evidence could be 
conducted.  


FINDING OF FACT

There is no competent medical evidence of record indicating 
that the appellant currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of an April 2005 
letter, fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The claim was readjudicated in 
a January 2006 supplemental statement of the case.  The 
failure to provide notice regarding how a disability rating 
and an effective date are assigned is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection for PTSD; thus, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

A grant of service connection for PTSD requires (i)  medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii)  medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii)  credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-
IV).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

The appellant's service medical records are negative for 
complaint or treatment related to psychiatric problems, 
including PTSD.  

A December 1985 VA psychiatric examination report shows a 
diagnosis of a bipolar disorder.  

The appellant, as part of a document entitled "Information 
in Support of Claim for Service Connection for PTSD," 
received in May 1997, indicated that he was subjected to 
racial discrimination and harassment while serving aboard the 
USS Waddell.  He added that between 1965 and 1966 he assisted 
in rescuing downed pilots, some whom were dead.

A May 1998 cover letter from the U.S. Armed Services Center 
for Research for Unit Records indicates that in February 1966 
the USS Waddell was advised that a pilot might be in the 
water, and that surface action was taken to port.  The letter 
also noted that the USS Waddell was involved in a collision 
with the USS Brinkley Bass in February 1966.

The veteran was afforded a VA PTSD examination in July 1999.  
Alcohol abuse and past alcohol dependence were diagnosed.  
History of major depression was also reported.  The examiner 
opined that while the veteran had some symptoms suggestive of 
PTSD, they were not severe enough to support a diagnosis of 
PTSD.

In November 2002 the veteran essentially informed VA that he 
was aboard the USS Waddell when it collided with the USS 
Brinkley Bass.  He claimed that this took place in about the 
middle of April or May 1965.  

The veteran was afforded a VA PTSD examination in July 2003.  
The examiner noted that she had an opportunity to review the 
veteran's claims folder.  The examiner reported that, 
although the veteran reported a few symptoms that were 
related to trauma, there was no evidence of PTSD.  

The veteran was afforded another VA PTSD examination in 
February 2004.  The examiner noted that he had an opportunity 
to review the veteran's claims folder.  The examiner opined 
that the veteran was not demonstrating PTSD.  

VA outpatient treatment records dated in February and August 
2004 and August 2005 include a diagnosis of PTSD.

The veteran was afforded a VA PTSD examination in December 
2005.  The veteran was examined by a psychiatrist and a 
psychologist.  His claim file was reviewed in advance of the 
examination.  The veteran informed the examiners that his 
ship was struck by the USS Brinkley Bass during his military 
service.  He also described assisting in a helicopter rescue 
mission.  A complete psychiatric, occupational, medical, and 
social history was taken.  The veteran also underwent 
comprehensive psychiatric examination.  The examiners 
diagnosed alcohol and crack cocaine dependence, they found 
that the veteran's decreased functioning was not due to PTSD, 
and that the only indication of any major mental illness was 
substance abuse.  

Further, while the veteran continued to meet the criteria for 
a diagnosis of alcohol dependence, he did not meet the 
criteria for a diagnosis of PTSD.  They found that the 
veteran's reported stressors were not of the severity which 
one would expect with PTSD.  The examiners concluded by 
indicating that there was no evidence of major mental illness 
which would be service connected.  

In this case, the appellant asserts that he suffers from PTSD 
due to the psychological stress caused by events, described 
above, which occurred while he served aboard the USS Waddell 
in Vietnam.  

The questions of the occurrence or adequacy of the 
appellant's claimed stressful experiences are not at issue in 
this case.  Rather, the Board is denying the appellant's 
claim based on the fact that the preponderance of the 
evidence is against a finding that the appellant currently 
has PTSD.  Under 38 C.F.R. § 3.304(f), service connection for 
PTSD requires medical evidence diagnosing the condition; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  In 
this case, there is no medical evidence that the appellant 
currently has a diagnosis of PTSD.  

As noted, according to a board of examiners in December 2005, 
not only was the level of decreased functioning shown on 
examination not due to PTSD, but they added that the veteran 
did not meet the criteria for a diagnosis of PTSD.  This 
diagnosis was made based on review of the appellant's medical 
history, examination of the veteran, and other documentation 
in the claims file.  Similarly, the above-mentioned July 2003 
and February 2004 VA PTSD examination findings, which found 
that the appellant did not meet the criteria for a diagnosis 
of PTSD, are also shown to have been reported following the 
examiner having had the opportunity to review the appellant's 
claims folder.  

While acknowledging that the above-cited VA outpatient 
treatment records dated in 2004 and 2005 which contained 
diagnoses of PTSD, the Board is of the opinion that the 
preponderance of the competent and probative medical evidence 
is against finding a current diagnosis of PTSD.  With respect 
to these noted diagnoses of PTSD of record, the Board notes 
that regarding these findings, it does not appear that a 
specific stressor was reported and there was no indication 
that the appellant's records were reviewed.  Furthermore, the 
Board, in again pointing out the comprehensive nature of the 
December 2005 VA PTSD examination report (in which two 
examiners reviewed the appellant's claims folder, reported 
detailed medical history findings, and conducted a thorough 
psychiatric examination), observes that the report determined 
that the appellant did not meet the criteria for a diagnosis 
of PTSD.  Accordingly, the requirements under 38 C.F.R. 
§ 3.304(f) have not been met in this case.

The appellant's claim for service connection for PTSD fails 
on the basis that the competent medical evidence of record 
does not show that the appellant currently suffers from PTSD.  
A valid claim requires proof of a present disability.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Although the appellant has asserted that he has PTSD, which 
he has attributed to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claim 
for service connection for PTSD, and there is no doubt to be 
resolved.  Gilbert.


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


